DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 01 March 2021 is acknowledged.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2021.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-6, 9, 10 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6638999).
	Regarding claims 1, 3-6, 9, and 14; Bish et al. teaches in a preferred embodiment, a fluoroelastomer prepared from tetrafluoroethylene (instant (A1); claims 3-4), perfluoro(methyl vinyl) ether (instant (A2); claims 5-6), and 8-CNVE (perfluoro(8-cyano-5-methyl-3,6-dioxa-1-octene) (instant (A3)); and a 1 part by weight (0.9 wt.% of the total composition) of diphenyl guanidine curing agent [col9, line24-67; table I, Ex2].  
Although Bish et al. teaches employing diphenyl guanidine the preferred embodiment, Bish et al. contemplates other nitrogen-containing nucleophilic compounds such as substituted amidines of the formula HN=CR4NR5R6, wherein R4, R5, R--6 are independently H-, alkyl or aryl groups and wherein at least one of R4, R5, and R-6 is not H- (instant (B)) [col2, line17-35]
Bish et al. does not explicitly teach wherein the curing agent (B) is employed in an amount of 0.1 to 10 mole percent of a curing agent of the instant formula (I).  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the mole percent of the curing agent (B), and would have been motivated to do so in order to accelerate vulcanization.  Generally, differences in concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
	Regarding claims 2 and 10; Bish et al. teaches the composition may further comprise a second curing agent, for example bis(aminophenols), and bis(aminothiophenols) [col5, line50, 65-67], typically employed in an amount of preferably 1.0 to 2.5 parts per 100 parts or fluoroelastomer (i.e. 1.0-2.5 phr) [col6, line53-55].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add the second curing agent (i.e. bis (amino(thio)phenols)) to the perfluoroeslastomer containing composition of the present invention, and would have been motivated to do so in order to enable a “dual cure" curable composition wherein different types of crosslinks can be formed in the perfluoroelastomer; which may benefit from the advantages of two different types of curatives (e.g. chemical resistance from one type of curative and heat resistance from the other curative), as suggested by Bish et al. [col5, line18-29].  In addition, at the time of the invention, a person having ordinary skill in the art would have found it obvious to employ the second curative (i.e. bis(amino(thio)phenols)) in an amount of from 1.0 to 2.5 phr, based on the invention of Bish et al., and would have been motivated to do so 
Regarding claims 9 and 14, Bish et al. teaches additives, such as carbon black, can be incorporated into the composition of the present invention [col6, line26].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add carbon black to the perfluoroelastomer containing composition of the present invention, and would have been motivated to do so in order to balance modulus, tensile strength, elongation, hardness, abrasion resistance, conductivity, and processability of the compositions, as suggested by Bish et al. [col6, line63-66].

Claims 7, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6638999), as applied to claims 1, 2, 5, 6, and 10 above, and further in view of Aufdermarsh et al. (US Serial No. 2004/0214956).
Bish et al. teaches the basic claimed cured article, as set forth above, with respect to claim 1, 2, 5, 6, and 10.
Regarding claims 7, 8, and 11-13; Bish et al. teaches the curing agent of the present invention is a nitrogen containing nucleophilic compound, for example, a substituted amidine compound [col4, line4-22], however does not explicitly teach an amidine compound required by the instant claims.  Aufdermarsh et al. teaches amidine 

    PNG
    media_image1.png
    298
    388
    media_image1.png
    Greyscale

In the instance Y is an aryl (e.g. phenyl), R1 is an amino group, and R2 is hydrogen, the Examiner takes the position that the compound of Aufdermarsh et al. reads on the instnatly required N’,N”-diaminoamidine compound of claims 29, 30, and 33-35.  Bish et al. and Aufdermarsh et al. are analogous art because they are both concerned with the same field of endeavor, namely fluoroelastomer composition suitable for use in seals and gaskets.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to substitute the amidine curative of Bish et al., with the N’,N”-diaminoamidine, as taught by Aufdermarsh et al., and would have been motivated to do so in order to achieve an accelerated cure rate, while maintaining the beneficial properties of perfluoroelastomers, as suggested by Aufdermarsh et al. [0008].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, and 9 of U.S. Patent No. 6638999. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely perfluoroelastomeric compositions suitable for use in producing gaskets and seals.  The essential difference between the instant application and the patent is that the instant application requires the curing agent is employed in an amount of 0.1 to 10 mole percent.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the mole percent of the curing agent (B), and would have been motivated to do so in order to accelerate vulcanization.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767